DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	The Amendment filed July 16, 2021 in response to the Office Action of March 17, 2021 is acknowledged and has been entered.  Claims 1-28, 32, 35, 36 and 46 have been cancelled. Claims 29, 31, and 49 have been amended. 
2.	Claims 29-31, 33, 34, 37-45 and 47-50 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 29-31, 34, 47 and 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu”.
	Yu teaches constructing an anti-CS1 CAR comprising a CS1-scFV with the LUC90 antibody.   The LUC90 antibody comprising SEQ ID NOs: 15 and 16 as claimed. See Example 1-¶ 0119, Table 1 and Appendix 1 of the Office Action of March 17, 2021. 
	Yu teaches T-cells were manipulated to express a CS1-specific CAR incorporating CD28-CD3zeta signaling moieties, demonstrating that CS1-specific CAR T cells mediated 
	Yu teaches human peripheral blood mononuclear cells (PBMCs) were transduced with retroviral constructs to produce CAR-T cells. See Example 1-¶¶ 0115, 0120 and 0121.
Yu teaches CS1-CAR- T cells can efficiently recognize and kill myeloma cells.  See Example 1-¶¶ 0145-0151 and Figures 3-5. 
	Yu teaches the LUC90 based CS1-CAR T cells suppress in vivo tumor growth and prolong survival of tumor-bearing mice in orthotopic xenograft myeloma models.  See Example 1-¶¶ 0152-0154 and Figures 1, 6 and 9.  The human CAR CS1-CAR T cells are allogeneic to the mouse bearing the myeloma xenograft.  
	Yu teaches that the donor immune effector cells are allogeneic.  See ¶ 0072. 
	Yu teaches that the T-cells are cytotoxic T-cells. ¶¶ 0006, 0012, 0015, and 0074 and Figs.  4 and 7.  
	Yu teaches that the LUC90 based CS1-CAR T cells were administered by intravenous infusion.  See ¶ 0153.   

Response to Arguments
	4.  Applicant argues that the Examiner asserts that “Yu teaches that the donor immune effector cells are allogeneic. See ¶ 0072.” Office Action, p. 12. However, Yu makes only a single reference to “allogeneic” treatment, reciting “...in some embodiments, immune effector cell lines or donor effector cells (allogeneic) are used.” Yu, [0072. Thus, Yu fails to disclose “a method of treating a subject having a hematological cancer...comprising administering to the subject a composition comprising an engineered T-cell expressing a CS1 specific Chimeric Antigen 
	
Applicant's arguments have been considered, but have not been found persuasive. As set forth above, Yu teaches that the LUC90 based CS1-CAR human T cells, which comprise SEQ ID NOs: 15 and 16, suppress in vivo tumor growth and prolong survival of tumor-bearing mice in orthotopic xenograft myeloma models.  See Example 1-¶¶ 0152-0154 and Figures 1, 6 and 9.  The human CAR CS1-CAR T cells are allogeneic to the mouse bearing the myeloma xenograft. Additionally, Yu teaches that the donor immune effector cells are allogeneic and cytotoxic as previously set forth and above. Thus Yu teaches all the limitations of amended claims.  

	Applicant argues that, additionally, Yu is alleged to have an effective filing date of May 3, 2013, claiming priority to two provisional applications: U.S. Provisional Application No. 61/819,141, filed May 3, 2013, and U.S. Provisional Application No. 61/876,492, filed Sep. 11, 2013. To the extent that Yu’s effective filing date is relied on under 35 U.S.C. § 102(a)(2), Applicant respectfully asserts that these priority documents actually disclose the use of CAR NK cells instead of the “engineered T-cell expressing a CS1 specific Chimeric Antigen Receptor...administered as part of allogeneic immunotherapy treatment,” as is recited in independent claim 29. More specifically, U.S. Provisional Application No. 61/876,492 recites:

“In addition, in contrast to CAR T cells, CAR NK cells allow us to use allogeneic NK cell sources, which are less likely to cause and may even help to suppress graft-versus-host disease (GVHD)” (p. 5; emphasis added).
“Another advantage of CAR NK cells versus CAR T cells is that CAR NK cells may be used in the setting of allogeneic transplantation, enhancing an all too often weak graft-versus-tumor effect without inducing graft-versus-host disease” (p. 20; emphasis added).
Applicant argues that none of the above disclosure is present in Yu (i.e., US 2016/0075784). Perhaps the most relevant portion of Yu with respect to the above is 0076, which states, “Cytotoxic T cells (T-cells, or CTLs) destroy virally infected cells and tumor cells, and are also implicated in transplant rejection” (emphasis added). Therefore, taken together, Yu (i.e., US 2016/0075784) not only fails to disclose the elements of independent claim 29, but to the extent that the provisional applications to which Yu claims priority can be relied upon for its effective filing date, these documents actually teach away from the subject matter of the present claims. Moreover, if these provisional applications are not sufficient to establish Yu’s alleged effective filing date, then Applicant submits that Yu (i.e., US 2016/0075784) is only available as prior art as of its actual filing date, which is May 2, 2014. Because this is the same date as the priority date of the present application (i.e., the filing date of U.S. Provisional Application No. 61/987,805), Applicant submits that Yu (i.e., US 2016/0075784) is not available as prior art.


With regard to whether the priority documents teach away from the claimed invention, the question whether a reference “teaches away” from the invention is inapplicable to an anticipation analysis. See MPEP 2131.05.  Thus Applicant’s arguments are not found persuasive and the rejection of claims 29-31, 34, 47 and 50 is maintained. 

4.	Claim(s) 29, 31, 33-45, 47, 48 and 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0201901 A1 (Duchateau et al. July 19, 2018, effectively filed Feb. 14, 2014), “Duchateau” for the reasons of record.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
	 Duchateau teaches a method of preparing immune cells, preferably T-cells, for immunotherapy against pathological cells comprising the step of: (c) Genetically inactivating or mutating a gene in an immune cell, which is involved in the expression or presentation of an antigen marker, said antigen marker being present both on the surface of said immune cell and the pathological cell; (d) Expressing into said immune cell a transgene encoding a chimeric antigen receptor directed against said antigen marker present at the surface of said pathological cell. See claim 1. 
	Duchateau teaches T-cells expressing an anti- CS1 CAR and that are CS1 negative.  See Example 2 and claim 42.  The CS1 negative T-cells would be genetically dissimilar to the patient and thus allogeneic to the patient.  See ¶¶ 0016 and 0019. 
	Duchateau teaches treating leukemia and lymphoma.  See ¶ 0200 and claims 35-38.
	Duchateau teaches that CS1 is highly and ubiquitously expressed on the surface of myeloma cells with negligible expression on normal immune cells.  See ¶ 0258.
	Duchateau teaches that the CAR T-cells of the invention can be used as “off the shelf” products.  See ¶ 0018. 
Duchateau teaches that the engineered cells can have the TCR receptor, TCR alpha, TCR beta and PD-1 and CTLA-4 genes inactivated.  See ¶¶ 0019, 0125-127 and 0158 and claims 16-21. 
Duchateau teaches obtaining the T-cells from donors.  See ¶¶ 0124, 0125, and 0155.
Duchateau teaches anti-CS1 scFv for the CAR made from the Luc63, Luc90, Luc34, LucX1 and LucX2 antibodies which comprise the VH and VL domains of claim 33 and 44. See Example 2 and Tables 19 and 20 and Table 5 of the instant specification.
Duchateau teaches that the CARs can be multi-chain CARs.  See ¶¶ 00160 and 0176-0191.
Duchateau teaches that the CAR expressed by the engineered T-cell according to the invention can be a multi-chain chimeric antigen receptor (CAR) particularly adapted to the production and expansion of engineered T-cells of the present invention. Such multi-chain CARs comprise at least two of the following components: [0179] a) one polypeptide comprising the transmembrane domain of FcERI alpha chain and an extracellular ligand-binding domain, [0180] b) one polypeptide comprising a part of N- and C-terminal cytoplasmic tail and the transmembrane domain of FcERI beta chain and/or [0181] c) at least two polypeptides comprising each a part of intracytoplasmic tail and the transmembrane domain of FcERI gamma chain, whereby different polypeptides multimerize together spontaneously to form dimeric, trimeric or tetrameric CAR. Duchateau teaches that ligands binding domains and signaling domains are born on separate polypeptides.   Duchateau teaches  that the assembly of the different chains as part of a single multi-chain CAR is made possible, for instance, by using the different alpha, beta and gamma chains of the high affinity receptor for IgE (FcERI) to which are fused the signaling and co-stimulatory domains See ¶¶  0178-0183 and Figs. 2-8. 
Duchateau teaches CD8a and IgG1 hinges for linking the extracellular binding domains to the transmembrane and intracellular signaling domain.  See ¶¶ 0245-0246, Table 18 and Figs. 3-8.
Duchateau teaches that in a preferred embodiment, the signaling transducing domain of the multi-chain CAR can comprise the CD3zeta signaling domain.  See ¶¶ 0188.

Duchateau teaches that for security improvement of the transformed T-cell, a suicide gene sensitive to rituximab may further be introduced.  See ¶ 0216. 
Duchateau teaches that the T-cells are cytotoxic T cells.  See ¶¶ 0154-0155, 0274-0275 and 0290. 
Duchateau teaches treating in combination with antibodies therapy, chemotherapy, cytokines therapy, dendritic cell therapy, gene therapy, hormone therapy, laser light therapy and radiation therapy.  See ¶¶ 0204. 
Duchateau teaches that the compositions described herein may be administered to a patient subcutaneously, intradermal, intratumorally, intranodally, intramedullary, intramuscularly, by intravenous or intralymphatic injection, or intraperitoneally. See ¶¶ 0208.

Response to Arguments
5.	Applicant submits that the subject matter disclosed in Duchateau and that of the present application is owned by Applicant (Cellectis S.A.). Therefore, pursuant to 35 U.S.C. § 102(b)(2)(C), all rejections based on Duchateau have been rendered moot.

Applicant’s argument has been considered, but has not been found persuasive.  Applicant has not submitted a clear and conspicuous statement that the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention to establish that the AIA  35 U.S.C. 102(b)(2)(C) exception applies.  See MPEP 2154.02 (c).  Thus the rejection is maintained for the reasons of record. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 29, 31, 33-45, 47, 48 and 50 is/are alternatively rejected under 35 U.S.C. 103 as being obvious over US 2018/0201901 A1 (Duchateau et al. July 19, 2018, effectively filed Feb. 14, 2014), “Duchateau” for the reasons of record.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Duchateau teaches as set forth above. 

It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Duchateau and treat multiple myeloma with the allogenic anti-CS1 CAR T-cells  that are CS1 negative because Duchateau teaches immunotherapy with the allogenic anti-CS1 CAR T that are CS1 negative (abstract and Example 2) and that CS1 is highly and ubiquitously expressed on the surface of myeloma cells with negligible expression on normal immune cells.  Thus given that Duchateau teaches CAR immunotherapy,  cytotoxic allogenic anti-CS1 CAR T-cells that are CS1 negative and that CS1 is highly and ubiquitously expressed on the surface of myeloma cells, one of skill in the art would have been motivated to treat hematological cancers or multiple myeloma which express CS1 with the allogenic anti-CS1 CAR and that are CS1 negative.

7.	Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0201901 A1 (Duchateau et al. July 19, 2018, effectively filed Feb. 14, 2014), “Duchateau” as applied to claims 29, 31, 33-45, 47, 48 and 50 above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon” for the reasons of record.
Duchateau teaches as set forth above, but does not teach the agents of claim 49.
Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s, and still remains the most widely accepted treatment option for elderly patients who are ineligible for high-dose therapy. See Summary and Introduction. 
Facon teaches a clinical trial was performed to assess whether the addition of thalidomide to this combination, or reduced-intensity stem cell transplantation, would improve survival.  See Summary.
Facon teaches the results of our trial provide strong evidence to indicate that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma. See Summary and Discussion. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Duchateau and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of Duchateau and in combination with melphalan and prednisone or thalidomide in combination with melphalan and prednisone because Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s and that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma.  Thus given the given the effectiveness of the melphalan and prednisone or thalidomide in combination with melphalan and prednisone in treating multiple myeloma one would have been motivated to treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of Duchateau and said chemotherapeutic agents. 
Response to Arguments
8.	Applicant submits that the subject matter disclosed in Duchateau and that of the present application is owned by Applicant (Cellectis S.A.). Therefore, pursuant to 35 U.S.C. § 102(b)(2)(C), all rejections based on Duchateau have been rendered moot.

Applicant’s argument has been considered, but has not been found persuasive.  Applicant has not submitted a clear and conspicuous statement that the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention to establish that the AIA  35 U.S.C. 102(b)(2)(C) exception applies.  See MPEP 2154.02 (c).  Thus the rejections are maintained for the reasons of record. 

9.	Claims 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34, 47 and 50 above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon” for the reasons of record.
Yu teaches as set forth above, but does not teach using melphalan or prednisone.
Facon teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Yu and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of Yu and in combination with melphalan and prednisone or thalidomide in combination with melphalan and prednisone because Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s and that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma.  Thus given the given the effectiveness of the melphalan and prednisone or thalidomide in combination with melphalan and prednisone in treating multiple myeloma one would have been motivated to treat multiple . 

10.	Claims 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34, 47 and 50 above, and further in view of WO 2013/074916 A1 (Cooper et al. May 23, 2013), “Cooper” for the reasons previously set forth.
Yu teaches as set forth above, but does not teach inactivating the TCR alpha and/or TCR beta gene.
Cooper teaches a universal CAR T-cell immunotherapy in which the T cells engineered to express an antigen-specific chimeric antigen receptor (CAR) and to eliminate expression of endogenous alpha/beta T-cell receptor (TCR).  See abstract, ¶¶ 0006-0008 and claim 1 and 2. 
Cooper teaches that the universal CAR T-cells from allogenic healthy donors can be administered “off the shelf” to any healthy patient without causing graft-versus-host disease (GVHD), therefor the cells are suitable for recipients of any genetic background.  See ¶ 0008. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Yu and Cooper and use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of Yu because Cooper teaches that the universal CAR T-cells from allogenic healthy donors can be administered “off the shelf” to any healthy patient without causing GVHD, therefor the cells are suitable for recipients of any genetic background.  Given the advantages of the universal CAR T-cells of Cooper, one of skill in the art would have been motivated to use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of Yu.

11.	Claims 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34, 47 and 50 above, and further in view of WO 2014/039523 (Smith et al. 13 March 2014), “Smith” for the reasons previously set forth.
Yu teaches as set forth above, but does not teach a CS1 specific multichain CAR (mCAR).
Smith teaches:
 1) A multi-chain CAR comprising at least: - one transmembrane polypeptide comprising at least one extracellular ligand- binding domain and; - one transmembrane polypeptide comprising at least one signal-transducing domain; such that said polypeptides assemble together to form a multi-chain Chimeric Antigen Receptor.

3) The multi-chain Chimeric Antigen Receptor of claim 2 wherein Fc receptor is selected from the group consisting of: (a) FcεRI alpha chain, (b) FcεRI beta chain and (c) FcεRI gamma chain.
4) The multi-chain Chimeric Antigen Receptor of claim 3 wherein said FcεRI alpha chain is fused to at least one extracellular ligand-binding domain.  See claims 1-4. 
Smith teaches that the extracellular ligand-binding domain is a single chain antibody fragment (scFv).  See claim 8. 
Smith teaches that extracellular domain contained the CD8 hinge (SEQ ID NO: 196).  See p. 82-1st paragraph and Appendix. 
Smith teaches that the signal transduction domain comprises TCR zeta chain/CD3 (SEQ ID NO: 197) and CD137/4-1BB (SEQ ID NO: 200) and CD28 (SEQ ID NO: 201) co-stimulatory domains.  See claims 10 and 11, paragraph bridging pp. 18-19 and p. 82-1st paragraph and 
Smith teaches that the mCAR provides flexibility in the architecture of the CAR.  Smith teaches that the flexibility allows for the control of signaling intensity by the addition or removal of signaling domain. Smith teaches that the flexibility also allows for the addition of more extracellular ligand binding domains to different antigens on the target cell to increase specificity of the CAR.  Smith teaches the number of signaling domains expressed or the expression levels of the various chains of the mCAR can be modulated to further regulate the activity of the mCAR.  See p. 7 2nd-paragraph. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Yu and Smith and produce an anti-CS1 mCAR Smith because teaches that the mCAR has numerous advantages including regulating the activity and specificity of the CAR.  Given the advantage of the mCAR taught by Smith, one of skill in the art would have been motivated with a reasonable expectation of success to make an anti-CS1 mCAR for the allogenic treatment of multiple myeloma taught by Yu. 

12.	Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34, 47 and 50 above, and further in view of WO 2013/153391 (Pulé et al. Oct. 17, 2013), “Pulé” for the reasons of record.
Yu teaches as set forth above, but does not teach using a suicide gene. 
Pulé teaches a polypeptide, RQR8, which comprises a CD34 epitope recognized by the QBend10 antibody and an epitope recognized by rituximab. See abstract and Figures 1 and 16.
Pulé teaches that RQR8 allows for selection of CAR transduced cells with the QBend10 antibody and deletion of undesired cells with rituximab when toxicity is observed. See abstract, p. 1-lines 5-10 and p. 27-Conclusions.  
Pulé teaches that RQR8 can easily be co-expressed with typical T-cell engineering transgenes such as T-cell receptors or Chimeric Antigen Receptors and others allowing facile 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Yu and Pulé and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of Yu in T-cells because Pulé teaches that RQR8 can easily be co-expressed with a CAR and allows detection, cell selection as well as deletion of cells in the face of unacceptable toxicity with off the shelf clinical-grade reagents / pharmaceuticals.  Give the advantages of the RQR8 polypeptide, one of skill in the art would have been motivated to and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of Yu in T-cells for the allogenic treatment of multiple myeloma taught by Yu. 

Response to Arguments
13.	Applicant argues that  Yu (i.e., US 2016/0075784) not only fails to disclose “a method of treating a subject having a hematological cancer...comprising administering to the subject a composition comprising an engineered T-cell expressing a CS1 specific Chimeric Antigen Receptor...wherein the composition is administered as part of allogeneic immunotherapy treatment,” as is recited in independent claim 29 (emphasis added), but to the extent that the provisional applications to which Yu claims priority can be relied upon for its effective filing date, these documents actually teach away from the subject matter of the present claims.
Applicant argues that more specifically, U.S. Provisional Application No. 61/876,492 to which Yu claims priority recites:
“However, treatment of patients with CAR T cells can result in cytokine storms and, in the setting of allogeneic transplantation, may induce graft-versus-host disease (GVHD)” (p. 4; emphasis added).
“In addition, in contrast to CAR T cells, CAR NK cells allow us to use allogeneic NK cell sources, which are less likely to cause and may even help to suppress graft-versus-host disease (GVHD)” (p. 5; emphasis added).


Applicant argues that although none of the above disclosure is present in Yu (i.e., US 2016/0075784), Applicant submits that at the very least Yu echoes the difficulty of using T cells for allogeneic immunotherapy that is disclosed in its priority documents, stating in ¶ 0076, “Cytotoxic T cell (Tc cells, or CTLs) destroy virally infected cells and tumor cells, and are also implicated in transplant rejection” (emphasis added). Thus, Yu also teaches away from the subject matter of the present claims, similarly as its underlying provisional applications.

Applicant's arguments have been considered, but have not been found persuasive. As set forth above, Yu teaches that the LUC90 based CS1-CAR human T cells, which comprise SEQ ID NOs: 15 and 16, suppress in vivo tumor growth and prolong survival of tumor-bearing mice in orthotopic xenograft myeloma models.  See Example 1-¶¶ 0152-0154 and Figures 1, 6 and 9.  The human CAR CS1-CAR T cells are allogeneic to the mouse bearing the myeloma xenograft. Additionally, Yu teaches that the donor immune effector cells are allogeneic and cytotoxic as set forth above. Thus Yu teaches all the limitations of amended claims.
With regard to teaching away from using T cells or allogeneic T cells in particular, U.S. Provisional Application No. 61/876,492, teaches that although allogeneic T cells may cause GVHD, allogeneic stem cell transplantation has been used to effectively treat multiple myeloma (MM).  The ‘492 application teaches allogeneic CAR T cells may have higher anti-MM activity than autologous CAR-T cells, as the allogeneic CAR T cells can be from healthy donors without 
Thus, instead of teaching away from using allogeneic CAR T cells, the ‘492 application teaches that allogeneic CAR T cells are beneficial alternative to autologous T cells. The ‘492 application simply provides allogeneic CAR T and CAR NK cells as viable alternatives with benefits.  The disclosure of alternatives does not constitute a teaching away.  See MPEP 2123.  One of skill in the art could have readily chosen between the allogeneic CAR T cells and NK cells for the CAR immunotherapy to provide optimal treatment. Thus, Applicant’s arguments are not found persuasive and the rejections are maintained for the reasons of record. 
14.	Claim 29-31, 34, 37, 47, 48, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), “Juillerat” in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” for the reasons of record. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Juillerat teaches a method for treating cancer in a patient in need thereof comprising administering to said patient an immune cell comprising a multi-chain chimeric antigen receptor 
Juillerat teaches that the therapy includes allogenic immunotherapy with T-cells.  See column 24 lines 30-60.
Juillerat teaches that the cancer includes a hematological tumors including leukemia and lymphoma.  See paragraph bridging columns 24-25. 
Juillerat teaches that cytotoxic T-cells can be obtained from a donor. See paragraph bridging columns 23 and 24.
Juillerat teaches treating in combination with antibodies therapy, chemotherapy, cytokines therapy, dendritic cell therapy, gene therapy, hormone therapy, laser light therapy and radiation therapy.  See column 25-lines 9-14.
Juillerat teaches the administration of the cells or population of cells according to the present invention may be carried out in any convenient manner, including by aerosol inhalation, injection, ingestion, transfusion, implantation or transplantation. The compositions described herein may be administered to a patient subcutaneously, intradermally, intratumorally, intranodally, intramedullary, intramuscularly, by intravenous or intralymphatic injection, or intraperitoneally. See column 25-lines 24-25. 
Juillerat does not specifically teach hematological cancers or multiple myeloma with the anti-CS1 CAR or the CS1 binding domains of claim 36.
	Yu teaches as set forth above.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat and Yu and use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of Juillerat for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma because Yu teaches treatment of that anti-CS1 CARs are useful for the treatment of multiple myeloma (See Figures 6 and 7).  Thus given that anti-CS1 CARs of Yu are effective for the treatment of myeloma, one of skill in the art would have been motivated to use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of Juillerat for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma.

15.	Claims 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), “Juillerat” in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), in view of “Yu” as applied to claims 29-31, 34, 37, 47, 48, and 50 above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon” for the reasons of record.

Facon teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat, Yu and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of Juillerat and Yu and in combination with melphalan and prednisone or thalidomide in combination with melphalan and prednisone because Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s and that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma.  Thus given the given the effectiveness of the melphalan and prednisone or thalidomide in combination with melphalan and prednisone in treating multiple myeloma one would have been motivated to treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of Juillerat and Yu and said chemotherapeutic agents. 

16.	Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over a US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), “Juillerat” and US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013),  in view of “Yu” as applied to claims 29-31, 34, 37, 47, 48, and 50  above, and further in view of WO 2013/074916 A1 (Cooper et al. May 23, 2013), “Cooper” for the reasons of record.
Juillerat and Yu teach as set forth above, but do not teach inactivating the TCR alpha and/or TCR beta gene.
Cooper teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat, Yu and Cooper and use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of Yu because Cooper teaches that the universal CAR T-cells from allogenic healthy donors can be administered “off the shelf” to any healthy patient without causing GVHD, therefor the cells are suitable for recipients of any genetic background.  Given the advantages of the universal CAR T-cells of Cooper, one of skill in the art would have been motivated to use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of Juillerat and Yu.

17.	Claims 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), “Juillerat” in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34, 37, .
Juillerat and Yu teach as set forth above, but do not teach a CS1 specific multichain CAR (mCAR) of claims 38-43.
Smith teaches as set forth above.  
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat, Yu and Smith and produce an anti-CS1 mCAR  Smith because teaches that the mCAR has numerous advantages including regulating the activity and specificity of the CAR.  Given the advantage of the mCAR taught by Smith, one of skill in the art would have been motivated with a reasonable expectation of success to make an anti-CS1 mCAR for the allogenic treatment of multiple myeloma cancers taught by Juillerat and Yu. 

18.	Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), “Juillerat” in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34, 37, 47, 48, and 50  above, and further in view of WO 2013/153391 (Pulé et al. Oct. 17, 2013), “Pulé” for the reasons of record.
Juillerat and Yu teach as set forth above, but do not teach using a suicide gene. 
Pulé teaches as set forth above.   
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat, Yu and Pulé and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of Juillerat and Yu in T-cells because Pulé teaches that RQR8 can easily be co-expressed with a CAR and allows detection, cell selection as well as deletion of cells in the face of unacceptable toxicity with off the shelf clinical-grade reagents / pharmaceuticals.  Give the advantages of the RQR8 polypeptide, one of skill in the art would have been motivated to and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of Juillerat and Yu in T-cells for the allogenic treatment of multiple myeloma taught by Yu. 

Response to Arguments
19.	Applicant submits that the subject matter disclosed in Juillerat and that of the present application is owned by Applicant (Cellectis S.A.). Therefore, pursuant to 35 U.S.C. § 102(b)(2)(C), all rejections based on Juillerat have been rendered moot.


Applicant’s argument has been considered, but has not been found persuasive.  Applicant has not submitted a clear and conspicuous statement that the claimed invention of the application under examination and the subject matter disclosed in the U.S. patent document applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention to establish that the AIA  35 U.S.C. 102(b)(2)(C) exception applies.  See MPEP 2154.02 (c).  Additionally with regard to other arguments set forth above, these arguments are not found persuasive for the reasons set forth above. Thus the rejections are maintained for the reasons of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20.	Claims 29-31, 33-34, 47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-21, 24 and 25 of U.S. Patent No. 10,836,998 (Duchateau et al. Nov. 17, 2020) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” for the reasons of record. 
The patented ‘998 claims are drawn to
1. A method of preparing a cytotoxic T cell for immunotherapy of a leukemia or lymphoma cell comprising: (a) inactivating or mutating a gene encoding an antigen marker selected from CD38, CD70, and CS1 in a cytotoxic T cell, said antigen marker being present both on the surface of said cytotoxic T cell and the leukemia or lymphoma cell; and (b) expressing in said cytotoxic T cell a transgene encoding a chimeric antigen receptor (CAR) directed against said antigen marker present at the surface of said leukemia or lymphoma cell.
6. The method according to claim 1, wherein said cytotoxic T cell is obtained from a donor.
11. The method according to claim 1, further comprising inactivating a gene encoding a component of the T-cell receptor (TCR). 
    12. The method according to claim 11, wherein said component of the T-cell receptor is TCRa.

25. A method for treating a patient comprising: diagnosing said patient for the presence of leukemia or lymphoma cells presenting an antigen marker selected from CD38, CD70, and CS1; preparing a population of engineered cytotoxic T cells according to claim 1; and administrating said engineered cytotoxic T cells to said patient diagnosed for said leukemia or lymphoma cells.
The cytotoxic T-cells with the mutated or inactivated CS1 gene would be allogenic to the treated patient.
The ‘998 claims teach as set forth above. 
The ‘998 claims do not specifically teach multiple myeloma with the anti-CS1 CAR or the CS1 binding domains of claim 36.
	Yu teaches as set forth above.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘998 claims and Yu and use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of the ‘998 claims for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma because Yu teaches treatment of that anti-CS1 CARs are useful for the treatment of multiple myeloma (See Figures 6 and 7).  Thus given that anti-CS1 CARs of Yu are effective for the treatment of myeloma, one of skill in the art would have been motivated to use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of the ‘998 claims for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma.

21.	Claim 48 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-21, 24 and 25 of U.S. Patent No. 10,836,998 (Duchateau et al. Nov. 17, 2020) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 33-34, 47 and 50 above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon” for the reasons of record.  
The ‘998 claims and Yu teach as set forth above. 
The ‘998 claims and Yu do not teach using thalidomide, melphalan or prednisone.
Facon teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘998 claims, Yu and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of the ‘998 claims and Yu and in combination with melphalan and prednisone or thalidomide in combination with melphalan and prednisone because Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s and that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma.  Thus given the given the effectiveness of the melphalan and prednisone or thalidomide in combination with melphalan and prednisone in treating multiple myeloma one would have been motivated to treat . 

22.	Claims 37-44 is/are is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-21, 24 and 25 of U.S. Patent No. 10,836,998 (Duchateau et al. Nov. 17, 2020) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 33-34, 47 and 50 above, and further in view of WO 2014/039523 (Smith et al. 13 March 2014), “Smith” for the reasons of record.
The ‘998 claims and Yu teach as set forth above. 
The ‘998 claims and Yu do not t teach a CS1 specific multi-chain CAR (mCAR) of claims 37-43.
Smith teaches as set forth above.  
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘998 claims, Yu and Smith and produce an anti-CS1 mCAR Smith because teaches that the mCAR has numerous advantages including regulating the activity and specificity of the CAR.  Given the advantage of the mCAR taught by Smith, one of skill in the art would have been motivated with a reasonable expectation of success to make an anti-CS1 mCAR for the allogenic treatment of multiple myeloma cancers taught by the ‘998 claims and Yu. 

23.	Claims 45 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-21, 24 and 25 of U.S. Patent No. 10,836,998 (Duchateau et al. Nov. 17, 2020) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 33-34, 47 and 50 above, and further in view of WO 2013/153391 (Pulé et al. Oct. 17, 2013), “Pulé” for the reasons of record.
The ‘998 claims and Yu teach as set forth above. 
The ‘998 claims and Yu do not teach using a suicide gene. 
Pulé teaches as set forth above.   
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of  the ‘998 claims, Yu and Pulé and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of the ‘998 claims and Yu in T-cells because Pulé teaches that RQR8 can easily be co-expressed with a CAR and allows detection, cell selection as well as deletion of cells in the face of unacceptable toxicity with off the shelf clinical-grade reagents / pharmaceuticals.  Give the advantages of the RQR8 . 

24.	Claims 29-50 are directed to an invention not patentably distinct from claim 1, 2, 4-21, 24 and 25 of commonly assigned U.S. Patent No. 10, 836,998 (Duchateau et al. Nov. 17, 2020) for the reasons of record. 
Specifically, the claims are not patentably distinct for the reasons set forth above. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned .S. Patent No. 10, 836,998 (Duchateau et al. Nov. 17, 2020), discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.
A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Response to Arguments
25.	Applicant argues that independent claim 29 has been amended to include the limitations of dependent claims 35 and 36, and the Examiner acknowledges on p. 32 of the Office Action that “[t]he ‘998 claims do not specifically teach multiple myeloma with the anti- CS1 CAR or the CS1 binding domains of claim 36.” Moreover, although the Examiner alleges “one of skill in the art would have been motivated to use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of the ‘998 claims for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma” (Office Action, p. 32), Applicant respectfully disagrees. As pointed out above, Yu actually teaches away from “a method of treating a subject having a hematological 
Applicant argues that because no combination of the cited prior art teaches, suggests, or discloses the subject matter of the currently pending claims, they are patentably distinct from  the ‘998 claims.

	Applicant’s arguments have been considered, but have not been found persuasive. For the reasons set forth above, instead of teaching away from using allogeneic CAR T cells, Yu teaches that allogeneic CAR T cells are beneficial alternative to autologous T cells. Yu simply provides allogeneic CAR T and CAR NK cells as viable alternatives with benefits.  The disclosure of alternatives does not constitute a teaching away.  See MPEP 2123.  One of skill in the art could have readily chosen between the allogeneic CAR T cells and NK cells for the CAR immunotherapy to provide optimal treatment. Thus, Applicant’s arguments are not found persuasive and the rejections are maintained for the reasons of record. 

26.	Claims 29-31, 34, 37, 47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 9 of US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” for the reasons of record. 
The ‘948 claims are drawn to 
 A method for treating cancer in a patient in need thereof comprising administering to said patient an immune cell comprising a multi-chain chimeric antigen receptor (CAR) comprising: an extracellular ligand binding domain capable of recognizing a specific ligand expressed at the surface of a tumor cell, said extracellular ligand binding domain further comprising a hinge selected from CD8.beta., CD4, CD28, RTK, IgGI, and EpoR2-D2; a 
The ‘948 claims do not specifically teach multiple myeloma with the anti-CS1 CAR or the CS1 binding domains of claim 36.
	Yu teaches as set forth above.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘948 claims and Yu and use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of the ‘948 claims for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma because Yu teaches treatment of that anti-CS1 CARs are useful for the treatment of multiple myeloma (See Figures 6 and 7).  Thus given that anti-CS1 CARs of Yu are effective for the treatment of myeloma, one of skill in the art would have been motivated to use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of the ‘948 claims for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma.

27.	Claims  48 and 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 9 of US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34, 37, 47 and 50 above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon” for the reasons of record.  
The ‘948 claims and Yu teach as set forth above. 
The ‘948 claims and Yu do not teach using thalidomide, melphalan or prednisone.
Facon teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘948 claims, Yu and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of the ‘998 claims and Yu and in combination with melphalan and prednisone or thalidomide in combination with melphalan and prednisone because Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s and that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma.  Thus given the given the effectiveness of the melphalan and prednisone or thalidomide in combination with melphalan and prednisone in treating multiple myeloma one would have been motivated to treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of the ‘948 claims and Yu and said chemotherapeutic agents. 


The ‘948 claims and Yu teach as set forth above. 
The ‘948 claims and Yu do not teach inactivating the TCR alpha and/or TCR beta gene.
Cooper teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘948 claims, Yu and Cooper and use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of Yu because Cooper teaches that the universal CAR T-cells from allogenic healthy donors can be administered “off the shelf” to any healthy patient without causing GVHD, therefor the cells are suitable for recipients of any genetic background.  Given the advantages of the universal CAR T-cells of Cooper, one of skill in the art would have been motivated to use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of the ‘948 claims  and Yu.

29.	Claims 45 is/are is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 9 of US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34, 37, 47 and 50 above, and further in view of WO 2013/153391 (Pulé et al. Oct. 17, 2013), “Pulé” for the reasons of record.
The ‘948 claims and Yu teach as set forth above. 
The ‘948 claims and Yu do not teach using a suicide gene. 
Pulé teaches as set forth above.   
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of  the ‘948 claims, Yu and Pulé and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of the ‘948 claims and Yu in T-cells because Pulé teaches that RQR8 can easily be co-expressed with a CAR and allows detection, cell selection as well as deletion of cells in the face of unacceptable toxicity with off the shelf clinical-grade reagents / pharmaceuticals.  Give the advantages of the RQR8 polypeptide, one of skill in the art would have been motivated to and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of the ‘998 claims and Yu in T-cells for the allogenic treatment of multiple myeloma taught by Yu. 

30.	Claims 29-37 and 45-50 are directed to an invention not patentably distinct from claim 1-6, 8 and 9 of commonly assigned US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019) for the reasons of record. 
Specifically, the claims are not patentably distinct for the reasons set forth above. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.
A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Response to Arguments
31.	Applicant argues that independent claim 29 has been amended to include the limitations of dependent claims 35 and 36, and the Examiner acknowledges on p. 32 of the Office Action that “[t]he ‘948 claims do not specifically teach multiple myeloma with the anti- CS1 CAR or the CS1 binding domains of claim 36.” Moreover, although the Examiner alleges “one of skill in the art would have been motivated to use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of the ‘948 claims for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma” (Office Action, p. 32), Applicant respectfully disagrees. As pointed out above, Yu actually teaches away from “a method of treating a subject having a hematological cancer...comprising administering to the subject a composition comprising an engineered T-cell 
Applicant argues that because no combination of the cited prior art teaches, suggests, or discloses the subject matter of the currently pending claims, they are patentably distinct from  the ‘948 claims.

	Applicant’s arguments have been considered, but have not been found persuasive. For the reasons set forth above, instead of teaching away from using allogeneic CAR T cells, Yu teaches that allogeneic CAR T cells are beneficial alternative to autologous T cells. Yu simply provides allogeneic CAR T and CAR NK cells as viable alternatives with benefits.  The disclosure of alternatives does not constitute a teaching away.  See MPEP 2123.  One of skill in the art could have readily chosen between the allogeneic CAR T cells and NK cells for the CAR immunotherapy to provide optimal treatment. Thus, Applicant’s arguments are not found persuasive and the rejections are maintained for the reasons of record. 




New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



32 	Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "[t]he method of claim 32, wherein the TCR alpha gene and/orTCR beta gene(s) is inactivated".  There is insufficient antecedent basis for this limitation in the claim because claim 32 has been cancelled.
Claim Objections
33. 	Claim 44 is objected to because of the following informalities:  there is a period after “21” on line 3.  Appropriate correction is required.
Conclusion
34.	All other objections and rejections recited in the Office Action of March 17, 2021 are withdrawn in view of Applicant’s amendments and arguments.
35.	No claims allowed.
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
37. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Peter J Reddig/
Primary Examiner, Art Unit 1642